United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2251
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Elias Zamarripa,                        *
also known as Homeboy,                  *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: February 7, 2006
                                Filed: February 16, 2006
                                 ___________

Before MELLOY, FAGG, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Elias Zamarripa pleaded guilty to conspiring to distribute and possess with
intent to distribute 500 grams or more of methamphetamine mixture, in violation of
21 U.S.C. § 846. The district court1 sentenced him to 188 months in prison and 5
years of supervised release. On appeal, Zamarripa’s counsel has moved to withdraw
and filed a brief under Anders v. California, 386 U.S. 738 (1967).




      1
       The Richard G. Kopf, United States District Judge for the District of Nebraska.
       Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court and grant counsel’s motion
to withdraw.
                      ______________________________




                                        -2-